DETAILED ACTION
EXAMINERS AMENDMENT AND REASONS FOR ALLOWANCE

	This office action is in response to applicant’s communication of 7/14/2021.  Currently claims 1-5, 7-17, 20-21, 23-27 are allowed.  Claim 28 is cancelled via this examiner’s amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Link on8/13/2021.

The application has been amended as follows: 

Please CANCEL claim 28.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 


Allowable Subject Matter


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination the claimed apparatus of a diffusing applicator with the claimed “head unit”, “slide” and dispensing device “such that the dispensing passageways are the exclusive outlets for the fluid from the applicator…”. 
The system including these specifics have not been found in the prior art of record.
The closest prior art reference is SACCO, SHEVGOOR et al., and LEE-SEPSICK et al., however this reference fails to disclose this feature above and the “slide” and “exclusive outlets” with the “head”, and further the configuration as specified in the applicants claims (see applicant's remarks of 7/14/2021 and pages 7-11 for distinctions).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180.  The examiner can normally be reached on M-F 9-5 EST (FLEX).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP A GRAY/Primary Examiner, Art Unit 3783